PD-0887-15
                                                                                  COURT OF CRIMINAL APPEALS
                                                                                                    AUSTIN, TEXAS
  BELINDA HILL                                                                     Transmitted
                                                                        CRIMINAL JUSTICE  CENTER6/3/2016 9:58:18 AM
 FIRST ASSISTANT                                                                    Accepted
                                                                         1201 FRANKLIN,        6/3/2016 10:12:26 AM
                                                                                        SUITE 600
                                                                        HOUSTON, TEXAS 77002-1901    ABEL ACOSTA
                                                                                                             CLERK



                                  DEVON ANDERSON
                                  DISTRICT ATTORNEY
                                 HARRIS COUNTY, TEXAS

                                            June 3, 2016
                                                                                June 3, 2016


Abel Acosta, Clerk
Court of Criminal Appeals
P.O. Box 12308 - Capitol Station
Austin, TX 78711

RE: GAREIC JERARD HANKSTON v. THE STATE OF TEXAS

CCA No. PD-0887-15
Trial Court Case No. 1326559

Dear Mr. Acosta:

I plan to present oral argument in the above case on Wednesday, June 15, 2016 at 9:00 AM.

A copy of this notice is being sent to the attorney of record.

                                                      Sincerely,


                                                      /s/ Eric Kugler

                                                      ERIC KUGLER
                                                      Assistant District Attorney
                                                      Harris County, Texas
                                                      (713) 274-5826

cc:    Angela L. Cameron
       Harris County Public Defender’s Office
       1201 Franklin - 13th Floor
       Houston, TX 77002